Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 6-9 are allowed, and claims 2-5 and 10-16 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for a power conversion apparatus, does not disclose, teach or suggest, following subject matter in claims:  
a plurality of power converters including a first power converter, a second power converter and a third power converter,  wherein the first power converter, in operation, converts a direct current power to an alternating current power, wherein the second power converter, in operation, converts a first direct current voltage to a second direct current voltage, wherein the first power converter and the second power converter operate simultaneously by power supplied via a first connector, wherein the third power converter operates at a timing different from the first power converter; and a heat dissipation board having a first pattern formed thereon, the first pattern being shared by a power line that couples the power supplied via the first connector to the first power converter, a power line that couples the power supplied via the first connector to the second power converter, and a power line that couples power output from the third power converter to the first connector, wherein the first power converter and the second power converter are mounted on the heat dissipation board, and wherein an electric current flowing in the first pattern when the power supplied via the first connector is supplied from the first connector to the first power converter is larger than an electric current flowing in the first pattern when the power output from the third power converter is supplied to the first connector. 

Prior arts, Fred and OKAZAKI disclose related structural elements for a power conversion apparatus, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835